Citation Nr: 1701290	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO. 10-32 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability, including as secondary to the service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran had active service from March 1975 to May 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. The Veteran testified as to his back claim before the undersigned in a Travel Board hearing at the RO in May 2013. The Board remanded this issue, along with service connection for a psychiatric disorder, in December 2013. Then, in July 2014, the psychiatric claim was granted.


FINDING OF FACT

The Veteran's back disability is not directly attributable to service, and it was not caused or permanently worsened by his service-connected right ankle disability.


CONCLUSION OF LAW

The criteria for service connection for a current low back disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Procedural Duties

VA has a duty to provide notice to the Veteran explaining how to establish entitlement to benefits. 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VA satisfied this duty with a December 2009 letter sent prior to initial adjudication of his claim. 

VA also has a duty to assist in obtaining available records that have been adequately identified. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Nothing in the claims file suggests additional, potentially relevant records that could be obtained. 

The evidence of record includes the Veteran's service treatment and personnel records, VA treatment records, testimony and lay statements from the Veteran. VA made numerous attempts to obtain any records related to military proceedings against two sergeants identified by the Veteran as having assaulted him and injured his back, but no such records were found. VA notified the Veteran of these efforts and their outcome, including in a June 2014 letter. 

The Veteran did not cooperate with VA's efforts to obtain potentially relevant VA or private medical records, including with regard to one or more post-service motor vehicle accidents and workplace injuries. As directed in the prior remand, in a December 2013 letter, VA requested the Veteran to provide identifying information regarding those records or provide the records himself, but he did not do so. VA's duty to assist is not a one-way street, and the Veteran has a responsibility to cooperate in efforts to obtain information for his claim. Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005). As such, VA satisfied its duty to assist as to records.

VA must also provide an examination or medical opinion when the record indicates that a claim may have merit but there is insufficient medical evidence to decide the matter. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4). In its December 2013 remand, the Board stated that it was unable to appropriately determine the evidentiary value of an April 2010 VA examination and opinion, and instructed that a new examination and opinion be obtained after additional evidentiary development. For the reasons discussed below in the relevant sections, the Board finds that the January 2014 VA examination with medical opinions is adequate and substantially complies with the Board's prior remand instructions. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 




II. Claim Analysis

      A. Theories of Entitlement

The record raises several alternative theories of entitlement for the Veteran's claim. First, he contends that a low back disability had its onset during service as a result of assaults from two sergeants; this theory is commonly called "direct" service connection. Second, as the Veteran's current diagnoses include degenerative joint disease (arthritis), a theory of presumptive service connection for chronic disease is raised. Third, the Veteran asserts that his current back disability is due to the effects of walking in an abnormal pattern because of his service-connected right ankle disability; this theory is commonly called "secondary" service connection. 

      B. Service Connection Law

First, service connection will be granted for a disability resulting from a disease or injury incurred during active service or that was aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Where a disease is diagnosed after service, service connection will be granted when all of the evidence establishes that it was incurred in service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Direct service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury in service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). 

Second, presumptive service connection is available for certain conditions that are not otherwise shown in service. For veterans who served 90 days or more of active service, arthritis will be presumed to have been incurred during service if the disease manifested compensable symptoms within one year after active duty, even if there was no evidence of such disease during service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a)(3). The disease need not be diagnosed within the presumptive period, but the evidence must show characteristic manifestations of the disease to the required degree during that time period. 38 C.F.R. § 3.307(c). 

The "nexus" element for a listed chronic disease may be established by medical evidence or by competent and credible lay evidence of continuous symptomatology. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013). 

Third, if a condition was not directly caused by service, service connection may be granted on a secondary basis for disability that is proximately due to or the result of a service-connected disorder. 38 C.F.R. § 3.310. This includes both causation and aggravation or chronic worsening of a non-service-connected disability by a service-connected disorder. Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

1. Established Element: Present Disability

Service connection under all of the above theories requires the existence of a present disability. The April 2010 VA examiner diagnosed the Veteran's current disabilities as chronic lumbosacral strain and degenerative joint disease (arthritis) of the lumbosacral spine, as shown by X-rays. The examiner further noted in a January 2014 addendum report that there was localized L5-S1 degenerative joint disease and degenerative disc disease. Such diagnoses are consistent with notations in the Veteran's VA treatment records, including an April 2010 X-ray report and June 2010 MRI report for the lumbar spine. Thus, a current back disability has been established, and the first element for service connection has been met. 

		2. Disputed Elements: In-Service Events and Nexus

Concerning direct service connection, as discussed below, the Veteran had low back symptoms during service, but there is conflicting evidence as to the nature and timing of his injuries and symptoms during service. This relates to the second element of direct service connection, in-service incurrence or aggravation. 

There is also conflicting evidence as to the third element of direct service connection, a nexus between the current back disability and service. This may be shown through a nexus opinion or continuity of symptomatology since service. 

Additionally, there is conflicting evidence regarding a nexus for secondary service connection of whether there is a link based on causation or aggravation between the Veteran's current back disability and his service-connected right ankle disability. 

Thus, the outcome of this appeal turns on the weighing of available evidence; there is some favorable evidence and some unfavorable evidence. As discussed below, the Board finds that the preponderance of the evidence is against a link between the Veteran's current back disability and service or service-connected ankle disability. Therefore, the criteria for service connection are not met under any raised theory.

      C. Evidence Assessment Law

The Board has the responsibility to assess the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide reasons for its rejection of any material favorable evidence. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (stating that the Board retains the discretion as fact finder to make credibility determinations and weigh the lay and medical evidence of record). 

In assessing the evidence, the Veteran is entitled to the benefit of the doubt, and reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990) (stating that VA's benefit-of-the-doubt doctrine is similar to the rule in sandlot baseball folklore that "the tie goes to the runner"). Reasonable doubt means a substantial doubt that is within the range of probability; it is not a means of reconciling an actual conflict or contradiction. 38 C.F.R. § 3.102. A claim need not be granted simply because there is conflicting evidence; rather, the benefit of the doubt applies where there is no compelling reason to favor the negative evidence over the positive and the issue is "too close to call." Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Lay evidence may be competent and sufficient to establish all elements of service connection. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Laypersons, including Board adjudicators, may be competent to make determinations as to some medical principles, depending on the facts of the case. Id.; Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring). 

The Board is entitled to utilize common sense in drawing reasonable inferences from the facts of record; indeed, "[d]rawing an inference based on the evidence is at the heart of any adjudication." Kahana, 24 Vet. App. at 435 (internal quotation marks omitted); cf. United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (stating that jurors, as fact finders, may use common sense to evaluate facts). 

When assessing the credibility, the Board may consider factors such as facial plausibility, possible bias, self-interest, conflicting statements, and consistency with other evidence and information. Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

	D. Summary of Facts - Veteran as an Unreliable Historian

The Board observes that the Veteran has had cognitive impairment or memory problems at times, which could affect the reliability of his reports as to the nature and timing of his injuries and symptoms as documented in various records. As explained below, the evidence demonstrates that the Veteran began to have memory difficulties or cognitive impairment after a work accident in 2006; thus, his reports prior to that date are more probative and reliable that his reports thereafter. 

The VA examiner noted in an April 2010 report that the Veteran appeared to have "uncertainty of recollection" that may have been reflected in responses to some questions asked during that examination. The examiner noted that the Veteran told him during the 2010 examination that he had "never brought [his back] condition to anyone's attention 'because [he] didn't think anyone cared.'" However, the examiner concluded that this statement "cannot be taken at face value because of documentation to the contrary to what the Veteran tells me." The examiner pointed to a January 20, 2010 VA progress note that "clearly documented a 'history of low back pain, status post motor vehicle accident in the 1980's, resolved with physical therapy and epidurals.'" As discussed below, there are also multiple treatment records dated prior to 2010 with a similar documented history.

Additionally, in May 2013, the Veteran testified that he was stationed on Parris Island for 18 months, or his entire period of service. See hearing transcript at 4. However, his service personnel records clearly show that he served for 7 months overseas; thus, the Veteran's memory in 2013 also appears faulty in this regard.

As detailed below, numerous VA treatment records dated after the Veteran's reported workplace accident in 2006, for which he reported that a plank fell on his head, noted that he was a poor historian and gave a scattered history of injuries. Prior to that reported accident date, the claims file includes service treatment records and VA treatment records dated since May 2002, along with the Veteran's reports of non-VA medical care at times. Significantly, there were no notations of memory difficulties or cognitive impairment in treatment records from 2002 to 2005, despite the Veteran's report in February 2005 of being involved in a car accident while he was driving in 1978, "during which he hit his head, had loss of consciousness, and required surgery." In 2004, the Veteran was diagnosed with cerebral venous thrombosis via MRI, as noted in VA treatment records in February 2005 and subsequently. Despite this diagnosis, a February 23, 2005 VA mental status examination for treatment purposes noted that the Veteran's thought processes were "[l]ogical and goal-oriented"; and his memory was normal upon testing, except for poor recall of one out of three objects after 5 minutes and prompting. There were no notations of him being unreliable or a poor historian. 

In contrast, several years later, an August 2008 VA primary care follow-up record noted that the Veteran was seeking VA care "after a long hiatus"; he reported head and neck symptoms related to a "plank falling on [his] head at work around 2/06," and the provider noted that his "thought processes are tangential and not always logical." In a November 20, 2008 neurology record, a VA provider further noted that the Veteran was "usually a poor historian"; he gave a "scattered history" and "somewhat chaotic history of a past injury"; and he was "not very reliable." The provider also noted the results of a January 2005 MRI of the brain, which showed chronic thrombosis noted as unchanged from prior examination; the impressions included that this thrombosis was "likely stable, and unchanged." Subsequent VA treatment records continued to note that the Veteran was a poor historian. See, e.g., records in April 2009, September 2009, and February 2010. A March 5, 2012 VA primary care note reflected "trouble expressing ideas clearly and coherently" during a mental status examination; the assessment included "significant cognitive difficulties that may be secondary to head injury (TBI), alcohol abuse or both." A June 5, 2014 VA mental health record also noted "significant cognitive difficulties that may be secondary to, central venous thrombosis[,] alcohol abuse[,] or both."

In light of the above, there is no suggestion in the available evidence that the Veteran had memory difficulties or cognitive impairment at the time of his reports for treatment and evaluation during his military service, or at any point prior to a work accident in 2006. With this in mind, the Board will now review the available evidence regarding the Veteran's ankle and low back disabilities, paying particular attention to the evidence prior to his cognitive impairment or memory difficulties. 

	E. Summary of Facts - Nature and Timing of Injury and Symptoms

As noted above, there is conflicting evidence as to the nature and timing of the Veteran's back injury and symptoms. He served from March 1975 to May 1976. 

In his December 2009 claim for VA benefits, the Veteran asserted that he had a low back injury during service due to abuse by a sergeant and that sergeant's assistant, and he indicated that the sergeant was demoted for those actions. During his April 2010 VA examination, the Veteran reported a similar history of in-service injury, stating that drill sergeants had pressed their boots into his back and that he had other unspecified back injuries during boot camp. At his May 2013 hearing, the Veteran also testified that he was punched, kicked, and "stomped" on by his superiors while doing pushups and other required activities during basic training in 1975. The Veteran denied seeking treatment for injuries at the time, but he again stated that the officers were demoted through "court" proceedings due to their actions. 

For his appeal, the Veteran has reported having observable back symptoms such as pain continuously since injuries during active service. However, these reports as to the timing of his symptoms, as well as the nature of his in-service injuries, were all made from his December 2009 claim forward, several years after he was noted to have cognitive impairment and memory problems in 2006. As explained below, although the Veteran is competent to make such reports, the Board finds him not reliable or credible in this regard because such statements are inconsistent with the more probative evidence, particularly prior to his cognitive impairment in 2006. 

      1. In-Service Evidence as to Injury and Symptoms

The Veteran's service treatment and personnel records do not contain any references to abuse by his superiors, a resulting back injury or symptoms, or proceedings against the sergeants identified by the Veteran, including any testimony the Veteran may have provided regarding a back injury as a result of assault. The Veteran's service records do include some other reports concerning the back and right ankle, which will be discussed below, as well as documents concerning nonjudicial punishments and a demotion of the Veteran. No records pertaining to any military proceedings against the two sergeants identified by the Veteran were located, despite multiple attempts by VA to obtain any such records.

The Veteran's service treatment records include his February 1975 Report of Medical History for enlistment, in which he checked "yes" for having recurrent back pain, along with other symptoms. An explanation was provided of occasional back pain while running, but no spine abnormality was found upon examination.
 
Service personnel records reflect that the Veteran entered service in March 1975 and completed infantry training school in early September 1975. He was then transferred overseas for 7 months, but there is no suggestion of combat service. 

More than a month after the Veteran completed infantry training, in a Report of Medical History dated November 1, 1975, the Veteran checked "no" to having recurrent back pain, although he checked "yes" for other symptoms at that time. 

The Board notes that this November 1975 Report of Medical History was labeled as for "replacement" purposes. However, to the extent that there may be any missing records for the Veteran's service between March and November 1975, there is no argument or indication that an additional search for such records is necessary, nor is there any resulting prejudice from their absence. Rather, even if the Veteran sustained a back injury or sought treatment prior to November 1, 1975, this does not necessarily mean that he had lasting symptoms as a result of such injury. The Board must consider all evidence in making such determination.

Several months later, on March 16, 1976, the Veteran sought treatment for back pain; he reported hurting it on a company run and having pain for one day. 

Later the same month, the Veteran's service treatment records dated from March 25 to 26, 1976, include multiple entries related to right ankle or foot symptoms, as well as a complaint of right leg weakness with running and physical training for one month, but the Veteran denied any trauma to the spinal cord.  He was noted to have a possible cyst or fracture of the right ankle, and upon referral for an orthopedic consult X-rays revealed a prominent bone spur on the right ankle. 

The Veteran's service records do not reflect any complaints of back symptoms or injury during service after the notation of pain for one day on March 16, 1976. Two reports of examination for the Veteran's service discharge, first on March 25, 1976, and then again on May 19, 1976, recorded that his spine was clinically normal. 

      2. Post-Service Evidence as to Injury and Symptoms

In addition to the Veteran's lay reports in support of his appeal as summarized above, there are multiple notations as to the timing of his back symptoms in his available post-service medical records dated from 2002 forward, which are discussed below. There is also evidence of multiple post-service injuries that may have involved his back, along with his right ankle. A motor vehicle accident was reported as occurring in the late 1970s, in 1978, and/or in the 1980s; and a workplace injury and associated workers' compensation claim was reported as occurring in 2000, 2003, and/or 2006. There are no records in the claims file related to those accidents, although VA attempted to assist the Veteran in obtaining them. 

VA treatment records dated from May 2002 through May 2003, including emergency, orthopedic, and surgical clinic records, reflect complaints of right foot and ankle pain since the Veteran started a job in construction. In June 2002, he reported right ankle pain since January 2002 and also stated that he had hurt his ankle while in boot camp. Similarly, a July 2002 record noted that the Veteran reported an old injury of a right ankle fracture in the 1970s and that he was having current pain exacerbated by his work. The provider noted that X-rays in May 2002 showed extensive ankle degenerative joint disease. In records dated through May 2003, the Veteran continued to complain of right ankle pain since an injury in service that had progressed over time, but he did not mention any low back complaints or injuries, including during service or ongoing since service. 

On June 4, 2003, a VA primary care record noted it was for an initial primary care visit and that the Veteran was seeking a dental and right ankle evaluation. He reported being told that he "cracked" a bone in 1975 in boot camp and that he had current symptoms of stiffness and pain. At this time, the Veteran also reported a history of low back pain status post motor vehicle accident in the 1980s, which was noted to have "resolved" with physical therapy ("PT") and epidurals. The assessments included right ankle degenerative joint disease, but there was no notation of a current low back diagnosis or any current low back complaints. 

Nearly a year later, on April 11 and 12, 2004, VA primary care records noted the same problem list for right ankle degenerative joint disease and a history of low back pain status post motor vehicle accident that had resolved with treatment. The provider noted a complaint of headaches for about six months and, when asked about central nervous system trauma, the Veteran reported that around July 2003 or August 2003, he "got in an altercation [with] a co-worker and was thrown against scaffolding and hit the back of his head and also hurt his back at that time." The Veteran reported seeing a non-VA doctor at that time and that he saw a chiropractor without benefit. He indicated that, in retrospect, his headaches may have been present since that accident. The VA provider's assessment included in April 2004 right ankle degenerative joint disease and headaches, which were noted to be possibly post-traumatic or post-concussive in origin. However, once again, there was no notation of any low back diagnosis or longstanding back complaints. 

Over the next few months, from May to July 2004, the Veteran underwent MRIs, CT scans, and MRA/MRV of the brain due his report of central nervous system trauma around July 2003 with headaches since that time.  He was diagnosed with cerebral venous thrombosis as a result of those studies.  Subsequent studies, including in January 2005, continued to show unchanged chronic thrombosis. 

Also in January 2005 and again in May 2005, the Veteran underwent another MRI and X-rays of his right ankle due to pain. The MRI showed extensive degenerative changes of the ankle, which were presumed to be secondary to prior trauma. 

On February 23, 2005, a VA behavioral health intake evaluation noted that the Veteran had been diagnosed recently with cerebral venous thrombosis. He again reported experiencing right foot pain that he attributed to a fracture during boot camp in service. In a "chronic pain screen," the Veteran only reported having chronic pain in his right foot and receiving treatment for his chronic pain from his VA primary care provider. The Veteran also reported being in a car accident while he was driving in 1978, "during which he hit his head, had loss of consciousness, and required surgery." He indicated that he had worked as a security guard and in construction since his military service. The assessments included cerebral venous thrombosis and right foot injury/osteoarthritis and pain, but no low back diagnosis.
 
More than three years later, on August 18, 2008, a VA primary care follow-up record noted that the Veteran had a non-VA provider of Dr. H.H, an orthopedist, and that he was at VA seeking urgent care "after a long hiatus." This record included the same problem list language as in 2003, 2004, and 2005 regarding a right ankle condition with in-service injury and a history of low back pain that had resolved status post motor vehicle accident in the 1980s. The Veteran further reported having received injections for his ankle through his non-VA orthopedist in 2007 without benefit. For "today's visit," the Veteran reported continued right ankle pain and that he had not seen Dr. H.H. since the prior summer, as well as having continued head/neck pain "from a plank falling on [his] head at work around 2/06." The provider stated that the Veteran's "thought processes are tangential and not always logical." The assessments again included a right ankle condition and headaches with CNS thrombosis, but there were no noted recent complaints, treatment (VA or otherwise), or diagnosis for the low back. 

A few months later, on November 20, 2008, a VA neurology follow-up record noted a chief complaint of neck pain, which the Veteran reported experiencing since being hit on the head in 2006. He described "an accident while working on a construction site, twisting his right foot and getting hit on the head." The Veteran reported being seen by various doctors since that accident but continuing to have pain, specifying symptoms including right-sided neck and arm symptoms, a limp, and foot problems. The Veteran also reported "having been seen by many neurologists since the accident, but treatment 'was refused', by workman's compensation." In addition, the Veteran reported a car accident in 1978 in which he "hit his head, had [loss of consciousness] and required surgery," as well as having had "convulsions" during that time period. The VA provider noted in the November 2008 treatment record that the Veteran was "usually a poor historian"; he gave a "scattered history" and "somewhat chaotic history of a past injury"; and he was "not very reliable." The provider's impressions included a notation that the Veteran's "back and neck pain seems the same, but incompletely relieved." 

Several months later, on April 8, 2009, a VA neurology follow-up record reflected the same language regarding the Veteran's history and current complaints, including that he was a poor historian, as in the November 2008 neurology record. 

Thereafter, VA primary care records from September 28 and 29, 2009, again reflected a problem list including the right ankle condition with a report of injury during service in 1975 and current symptoms including pain, along with a history of low back pain status post motor vehicle accident in the 1980s that had resolved with physical therapy and epidurals. Under "today's visit," the provider noted that the Veteran still complained of right ankle pain and that he complained of "head/neck pain from plank falling on head at work around 2/06. Also [with] low back pain." The assessments included right ankle disability and low back pain.

Approximately one month later, on November 3, 2009, a VA primary care record noted the same problem list and history as to back pain status post motor vehicle accident in the 1980s, with the same description of a motor vehicle accident in 1978, along with reports of neck pain since being hit on the head in 2006, as well as a notation that the Veteran "continue[d] to have low back and neck pain."

On January 20, 2010, a VA primary care urgent visit note reflected the same problem list as above. The "today's visit" section dated January 21, 2010, reflected that the Veteran still had right ankle pain and his low back pain was "acting up." The assessments included the right ankle disability and low back pain. 

Subsequently, on February 23, 2010, a VA neurology consult record noted a chief complaint of neck pain, which the Veteran again reported experiencing since being hit on the head in 2006. At this time, in contrast to treatment records dated since 2008 as summarized above, the VA provider recorded in the history of present illness section, "[H]e has been having low back pain while in the military, now claiming to be worse." In the impressions, the provider stated that the Veteran had "multiple chronic complaints" and that he "now reports more pain in the lower back and ankle, also since the service." This record again noted that the Veteran was a poor historian and had cerebral venous thrombosis that appeared stable. 

Subsequent VA neurology records, including on July 5, 2011, June 5, 2012, and May 7, 2014, contained similar notations as in the February 23, 2010, record. 

      3. Weighing of Evidence as to Injury and Symptoms

As summarized above, there is conflicting evidence regarding the nature and timing of the Veteran's injuries and symptoms. The Board must assess the evidence to make credibility determinations, assign probative value, and weigh the evidence. 

As discussed below, the Board finds that the Veteran's reports during service and for post-service treatment weigh against his more recent statements for his claim that he had ongoing back symptoms after in-service injury in 1975 or 1976. The Veteran's statements as documented in his service records, as well as his reports in available treatment records prior to the notations of cognitive impairment and memory difficulties beginning in 2006, are highly probative as to the nature and timing of his back injuries and symptoms. Such evidence demonstrates that the Veteran did not develop persistent and recurrent back symptoms, as opposed to temporary or intermittent symptoms, after in-service injury, or until many years after his discharge from service in May 1976.

In particular, the Board assigns high probative value to the Veteran's reports during service because they were contemporaneous in time to the events and when his memory was fresh, as opposed to more than 30 years later for his VA claim from 2009 forward, and after signs of cognitive impairment and memory difficulties were noted from 2006 forward. See Caluza, 7 Vet. App. at 511; see also Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding an intent to speak the truth, a witness's statement may lack credibility because of faulty memory due to the passage of time). In addition, the Veteran's statements during service were made, in part, for the purposes of treatment and clinical evaluation, when he had an incentive to make accurate reports to receive proper care. See Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence to assist in the articulation of its reasons). 

Similarly, the Veteran's reports in his available post-service treatment records, and particularly from 2002 until prior to his 2006 work injury and subsequent notations of cognitive impairment, were made contemporaneous in time to those symptoms and under circumstances where the Veteran had an incentive to make accurate reports to receive proper care. Thus, those records are also highly probative.

The Board may not reject lay statements as not credible "merely because they were not corroborated by contemporaneous medical records," but the absence of such evidence may be considered together with other evidence in determining credibility. Buchanan, 451 F.3d at 1336-37; cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a long period of time after service without medical complaint may be considered, along with other factors, in determining if there is a nexus or relationship to service). In particular, an absence of contemporary medical evidence may weigh against lay statements if a foundation is established for drawing inferences against the claimant from the absence of documentation. Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); see also AZ v. Shinseki, 731 F.3d 1303, 1316-17 (Fed. Cir. 2013) (stating that in determining whether an alleged fact occurred, VA may properly rely on the absence of an entry in a record, if the record is complete and one would expect to find an entry if the alleged fact occurred). 

			i. No Chronic Symptoms or Diagnosis in Service Records

In this case, there is no suggestion of missing service treatment records dated after the "replacement" Report of Medical History of November 1, 1975, or that military providers did not accurately record the Veteran's reported symptoms in service. Furthermore, the Veteran's report in November 1975 of "no" recurrent back pain was an affirmative statement as to the nature or timing of his symptoms after his basic training ended in September 1975. In other words, this report was made shortly after the period during which he has asserted for his appeal (from December 2009 forward) that he was assaulted in the back by his superior officers. This denial of back symptoms in 1975 contradicts and weighs against the Veteran's more recent assertions of having recurring back symptoms after injury during basic training. 

Additionally, there were no notations of back complaints in the Veteran's service records from November 1975 through March 1976, and he reported having back pain lasting for only one day related to running when he sought treatment in mid-March 1976. The lack of any notation of back complaints prior to March 1976 does not, in and of itself, mean that the Veteran did not have any symptoms in that period. However, the Board infers that, if the Veteran had been having recurring or persistent back pain or other noticeable symptoms from November 1975 through March 1976, he would have reported such symptoms when he sought treatment for other conditions after November 1975, or at least when he sought treatment specifically for his back in mid-March 1976. Moreover, if the Veteran were continuing to have back pain related to running after mid-March 1976, it is probable that he would have reported such pain when he sought treatment for symptoms in his right ankle and leg related to running in late-March 1976. Instead, he denied a spine injury at that time and did not mention any low back symptoms. There was also no back condition, other than temporary pain, diagnosed in service.  None of these reports is individually conclusive, but the picture painted by the totality of the record weighs against a conclusion that the Veteran experienced serious, on-going back issues in service.
Again, these reports during service, and the absence of notations where reports of symptoms or diagnosis would be expected if present, are highly probative because they were contemporaneous in time to the alleged injuries and symptoms, as well as being made for treatment and clinical evaluation purposes, when there was an incentive to accurately report noticeable symptoms in order to receive proper care. The service records weigh heavily against the Veteran's assertions for his appeal of having ongoing or persistent and recurrent back symptoms since in-service injury.

			i. No Chronic Symptoms Until Many Years After Service

In addition, the evidence in the Veteran's available post-service treatment records is highly probative and weighs against an onset of chronic back pain or other symptoms during service, or until many years after his May 1976 service discharge. 

As noted above, there is an indication of missing medical evidence that could contain information regarding the Veteran's back condition is related to a motor vehicle accident dated as early as late 1978, which would have been around two years after service discharge, as well as for a workplace injury as early as 2000. The first available post-service records are from VA in 2002, and the Veteran did not cooperate with VA's attempts to assist in obtaining prior private or other records. 

Nevertheless, even without those missing records, the Veteran's affirmative statements in his available treatment records since 2002, as well as the absence of notations in such records where he would have been expected to report symptoms, is highly probative as to the nature and timing of his back symptoms and injuries. 

Specifically, as detailed above, the Veteran's reported back injury in a motor vehicle accident in 1978 or the 1980s occurred after his service discharge in May 1976, and he reported several times for VA treatment that any back complaints as a result of that motor vehicle accident had resolved with treatment at that time. These reports were made both prior to and after his 2006 work accident, including but not limited to in the record dated January 20, 2010, relied upon by the VA examiner in his April 2010 report, as well as the record dated June 4, 2003, relied upon by the VA examiner his in January 2014 addendum report. Thus, there is no suggestion that the Veteran's recollection as to the timing of his back symptoms related to that motor vehicle accident was incorrect or affected by his cognitive impairment and memory problems as noted in treatment records from 2008 forward. 

Additionally, for VA treatment from 2002 to 2004, although the Veteran complained of right ankle pain since injury during service, which he indicated had progressed over time and been exacerbated by recent work activities and injuries, he did not reference any back pain or injury during service in those records. In multiple VA treatment sessions in 2004 (prior to notations of cognitive impairment beginning in 2006), as well as in 2008 and 2009 (prior to his VA claim in December 2009), the Veteran referenced recent or current back complaints, but he affirmatively identified them as related to workplace injuries in 2003 and 2006.  

The Board acknowledges the Veteran's reports for VA treatment purposes from 2010 forward of having experienced back pain since service. Although the Veteran still had an incentive to accurately report the timing of his symptoms to receive proper care, these reports were made several years after notations of memory impairment beginning in 2006, as well as after the Veteran's claim for VA benefits in December 2009. These later reports are directly contradictory to the Veteran's reports for his earlier VA treatment, prior to his memory impairment, as summarized above. Indeed, the Veteran even commented during his 2013 Board hearing that he could not remember some details regarding his service because more than 30 years had passed. See hearing transcript at 5; Seng, 584 F.3d at 19. Thus, these reports from 2010 forward are unreliable and have limited probative value.

In light of the above reports, the Board concludes that the Veteran did not have chronic back pain or other symptoms prior to his post-service work injuries many years after service discharge. As the Veteran reported ongoing ankle pain since an injury during service, as well as temporary or intermittent back complaints related to post-service work injuries in 2003 and 2006, he would have been expected to report ongoing or chronic back symptoms since service if they had been present at those times. Similarly, in a February 2005 "chronic pain screen," also prior to any notations of memory problems, the Veteran reported chronic pain only in his right foot/ankle, with no reference to any chronic low back pain. As the Veteran reported other conditions in this treatment session, he would have been expected to report chronic back pain if present at that time, but he did not do so. Thus, the Board concludes that the Veteran did not have chronic back pain prior to his 2006 work injury.

In sum, the Board finds that the Veteran is not credible with regard to having had persistent and recurrent back pain after any injury during service, or until many years following service. Although the Board does not believe that the Veteran is attempting to deceive, the documentary evidence leads to the conclusion that his recollections are not accurate and he is an unreliable historian. Instead, the most probative evidence establishes that he did not have persistent and recurrent back pain after injury during service, including at the time of his discharge from service in May 1976, within one year thereafter, or continuously since service. Rather, his chronic back pain developed many years after service. As explained in detail above, the Board is not rejecting the Veteran's reports of continuous symptoms due solely to a lack of corroborating treatment records. Instead, the Board's factual determination is based on comparison of the Veteran's reports for his claim with his reports at other times, particularly prior to any notations of memory difficulties, as to the existence and timing of his symptoms, as well as a lack of reports in certain records where such reports would be expected. See Kahana, 24 Vet. App. at 435; Buchanan, 451 F.3d at 1336-37; Horn, 25 Vet. App. at 239; Caluza, 7 Vet. App. at 511; Fed.R.Evid. 803(4).

      E. Application of Law to Factual Findings

The favorable evidence tending to prove a connection between the Veteran's back disability and service or his service-connected ankle disability consists of the Veteran's own reports as to the timing of his symptoms since service, and his own lay beliefs as to associations to injury in service and/or service-connected disability. See Fed. R. Evid. 401 (stating that evidence is relevant if "it has any tendency to make a fact [of consequence] more or less probable than it would be without the evidence"). However, as discussed below, the Veteran's reports in this regard are not competent or credible; thus, they have little probative value to support his claim. 

Furthermore, the Veteran's assertions as to direct and secondary nexus are rebutted by unfavorable medical opinions from a VA examiner, which the Board finds probative and dispositive in this case. There are no contrary medical opinions.  


		1. No Presumption of Direct Service Connection

First, the Board finds that the evidence does not establish that the Veteran's back disability manifested to a compensable degree within one year after service discharge, or by May 1977. The Veteran also has not asserted that he was diagnosed with arthritis or another listed chronic disease during that period, so as to trigger the presumption of service connection for arthritis as a chronic disease. See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); Walker, 708 F.3d at 1338-40. 

The fact that the Veteran had some back symptoms prior to separation from service is entitled to some weight. However, as discussed above, the Board finds the Veteran to be not credible with regard to having continuity of symptomatology since service, to include within one year after service to support his subsequent diagnosis. Rather, the weight of the evidence shows that the Veteran did not develop chronic symptoms, meaning more than temporary or intermittent symptoms, until many years after service and post-service injuries. Again, he was not treated for anything more than short-lived back problems during service, and he did not report ongoing back problems until many years after service. Although the absence of treatment does not prove the absence of symptoms, the Board does infer that the symptoms were no more than temporary or intermittent before he reported chronic symptoms beginning after injury in 2006, as explained above. Thus, the presumption of service connection for chronic disease does not arise. Id.

		2. No Nexus for Direct Service Connection

Second, the evidence does not demonstrate a direct nexus to service. See 38 C.F.R. § 3.303(a), (d). Although the Veteran personally believes that his back disability is due to service, there is no suggestion that he has expertise in the etiology of medical conditions; thus, he is a lay witness. Some medical principles are within the knowledge of lay persons; however, the Board finds that the etiology of the Veteran's back disability is a matter beyond the competence of lay persons, including this adjudicator, under the facts of this case. See Jandreau, 492 F.3d at 1376-77; Kahana, 24 Vet. App. at 438. Due to the complex nature of the involved musculoskeletal systems, along with the Veteran's history of multiple post-service accidents and other medical conditions, such an opinion requires medical expertise to interpret the available evidence. Id. Thus, the Veteran's lay beliefs in this regard have no probative value, and his opinions provide no basis for allowing the claim. 

Furthermore, as discussed below, the VA examiner provided negative opinions as to a direct nexus to service, which are highly probative. The Board may not make a medical determination or reject a medical opinion based on its own judgment. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Kahana, 24 Vet. App. at 435 (stating that "when a Board inference results in a medical determination, the basis for that inference must be independent and it must be cited"). Ultimately, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).
 
In his January 2014 addendum report, the VA examiner opined that the Veteran's current back disability was less likely than not incurred in or caused by in-service injury. The examiner opined that the Veteran had a temporary complaint of back pain that resolved while on active duty, and that there was no medical evidence to indicate that the Veteran had a lumbar spine condition prior to post-service injury, including a motor vehicle accident in 1978 or the early 1980s. The examiner provided a rationale for these opinions, and his report and opinion explanations reflect a thorough review of the available evidence during and after service. 

The Board acknowledges that the examiner's rationale included notations that the Veteran denied recurrent back pain in the "replacement" Report of Medical History, which the examiner stated was for separation purposes, although this report was completed in November 1975, prior to the March 1976 complaint of back pain for one day. Nevertheless, it is clear that the examiner reviewed the Veteran's claims file thoroughly, including evidence before and after service, and this discrepancy in the date of the "replacement" examination does not render the opinions inadequate. Rather, the examiner properly applied his medical expertise to the available evidence and determined there was no medical reason to believe that the Veteran had anything more than a temporary back complaint during service, or prior to his post-service injuries, and that his current back disability was not due to service. 

The examiner then went on to apply non-medical factors to make a credibility determination as to the timing of the Veteran's symptoms. This is not the role of a medical examiner; instead, it is the role of the Board to make credibility determinations based on all available evidence. See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (contrasting the roles of medical examiners and VA adjudicators), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). As discussed above, the Board independently finds herein that the Veteran is not credible as to having had more than temporary or intermittent back symptoms during his active service or prior to his post-service injuries. The examiner's rationale for his medical opinions in the 2014 report is also based, in part, on a finding that the Veteran did not have more than temporary symptoms in service. Thus, the examiner's rationale reflects application of medical expertise to an accurate factual background, in light of the Board's independent credibility findings. As the opinion is also fully articulated and based on sound reasoning, it has high probative value. See Nieves-Rodriguez, 22 Vet. App. at 302-04. 

Moreover, neither the Veteran nor his representative has argued that the VA examiner's opinions are inadequate, or that any prejudice results from the assistance provided for this appeal. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board). 

The VA examiner's opinion is dispositive and shows no direct nexus to service.


		3. No Nexus for Secondary Service Connection

Third, the Veteran has argued that his current back disability was caused or worsened by his service-connected right ankle disability. As with direct service connection, the Veteran is not competent as a lay witness to provide an etiology opinion for his back disability as it pertains to a relationship to his right ankle disability because of the complex nature of the involved musculoskeletal systems, along with the Veteran's history of multiple post-service accidents and other medical conditions, as explained above. See Jandreau, 492 F.3d at 1376-77; Kahana, 24 Vet. App. at 438. Thus, the Veteran's lay beliefs in this regard have no probative value, and his opinions again provide no basis for allowing the claim. 

The VA examiner also provided negative opinions as to secondary causation and aggravation, and there is no contrary, favorable medical opinion in this regard.  

			i. Secondary Causation

In his April 2010 initial report, the VA examiner stated that the Veteran's current back diagnoses were "more likely than not ... related to conditions other than to the service connected right ankle injury." The examiner noted the evidence concerning the Veteran's back complaints and a lack of abnormal findings for the spine during service, as well as the Veteran's "multiple additional injuries" after service, particularly a motor vehicle accident in the 1980s. The examiner specified that the current low back condition was "more likely than not to be related to the sequelae of the motor vehicle accident than to the right ankle service related condition." 

In his January 2014 addendum report, which included consideration of additional evidence since the initial examination, the examiner opined that the Veteran's current back disability was less likely than not due to or the result of (caused by) or permanently aggravated by his right ankle disability. Concerning causation, the examiner further stated that there was no evidence presented to indicate that the Veteran's current degenerative joint disease and degenerative disc disease of the lumbar spine at L5-S1 were as likely as not caused by the right ankle condition. The examiner noted complaints in treatment records, as summarized above, from May to August 2002 of chronic right ankle pain after an injury in service in 1975 that had increased over time, and that had been recently exacerbated by his work; and that the Veteran had not mentioned any back pain in those records. The examiner further noted that after those records, a record dated June 4, 2003, clearly reflected the Veteran's report of back pain as related to a motor vehicle accident and that the condition had resolved, also as noted above. The examiner indicated that, because the condition was reported resolved, it was less likely than not related to the ankle.

The VA examiner went beyond a medical determination and applied non-medical factors to essentially make a credibility determination regarding the timing of the Veteran's back symptoms based on the available evidence. In other words, the examiner indicated that he believed the Veteran did not have ongoing low back symptoms after his motor vehicle accident, including at the time he reported chronic ankle symptoms since service that were worsening in 2002 and 2003. Although a credibility determination is not the role of the VA examiner, as explained above, the Board makes the same independent finding herein that the Veteran did not have persistently recurrent back symptoms until many years after service. Thus, the examiner's 2014 opinion is based on a factually accurate premise, in light of the Board's credibility findings, and it is highly probative due to the examiner's application of medical expertise. See Nieves-Rodriguez, 22 Vet. App. at 302-04. Moreover, there has been no argument that the VA examiner's opinions are inadequate or prejudicial. See Scott, 789 F.3d at 1381; Dickens, 814 F.3d at 1361. 

The VA examiner's opinion is dispositive and shows no secondary causation.

			ii. Secondary Aggravation

As noted above, an alternative basis for secondary service connection is aggravation, or permanent worsening beyond the natural progress of the condition, due to service-connected disability. 38 C.F.R. § 3.310; Allen, 7 Vet. App. 439.

In his 2014 report, the VA examiner gave a negative medical opinion in this regard. The rationale was that the examiner knew of "no scientifically based information that the type of [r]ight ankle condition that this [V]eteran has is just as likely as not to have permanently aggr[a]vated the localized L5-S1 DJD and DDD beyond its natural history." The examiner's physical findings in 2010 had also indicated that the Veteran had essentially normal gait upon examination, except for difficulty flexing and extending the ankle easily, which resulted in a "slight right ankle abnormality when he walks." The examiner's report reflects a thorough review of the claims file, including the Veteran's service and post-service VA treatment records; the examiner is not required to specify each record reviewed. 

The Board observes that a VA treatment record dated November 9, 2012, included similar findings that the Veteran had moderate pain with compression of his right foot, but no pain or limitation with right ankle range of motion, although he guarded during dorsiflexion. There are notations that the Veteran would wrap his right ankle or wear a right ankle brace at times. See, e.g., records noting ankle wrapping in May 2002 and noting use of a brace in May 2005, June 2007, December 2009, August 2011 (noting that ankle brace was helping with pain), January 2012, and April 2013. 

Nevertheless, despite his right ankle pain for which he used a wrap or brace, VA treatment records repeatedly noted that the Veteran had normal or steady gait. See, e.g., records in May 2003, December 2004, September 2005, November 2008, August 2010, July 2011, May 2012, November 2012, May 2013, and May 2014. Thus, there is substantial evidence against the Veteran's assertions of having to walk abnormally as a result of his right ankle disability. These notations are highly probative, as the Veteran had an incentive to accurately report his symptoms and impairment to receive proper care, and they outweigh his contrary reports.

The VA examiner also gave an opinion that the Veteran's right ankle condition did not worsen his back, with consideration of evidence regarding the Veteran's gait that is consistent with the Board's independent review of the evidence, as well as application of medical expertise to the particular disabilities at issue in this case. Thus, the opinion it is highly probative. Nieves-Rodriguez, 22 Vet. App. at 302-04. Moreover, there has been no argument that the VA examiner's opinions are inadequate or prejudicial. See Scott, 789 F.3d at 1381; Dickens, 814 F.3d at 1361. 

As discussed above, the most probative evidence indicates that the Veteran developed ongoing back symptoms after a 2006 work injury. In his 2014 report, the VA examiner further stated that he could not provide a medical opinion as to whether the Veteran's right ankle condition played a part in his 2006 workplace injury without resorting to speculation. The examiner explained why he could not provide such an opinion, stating that there were no medical records available for review regarding the 2006 injury. As noted above, the Veteran did not cooperate with VA's efforts to obtain any records as to his workplace injury or injuries, including in 2000, 2003, and/or 2006. Moreover, the Veteran is not competent to provide an opinion as to the etiology of his back condition, including any relationship to his right ankle condition; and there are multiple notations in the available records that he is a poor historian and gives a scattered history as to his prior injuries. Thus, it is apparent that the examiner considered all available and procurable evidence in this case, including the Veteran's multiple medical conditions and post-service injuries, and the inability to provide an opinion without speculation was not due solely to the examiner's personal lack of knowledge. Under these circumstances, the examiner's inconclusive opinion is adequate for adjudication purposes. See Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010). 

Accordingly, the evidence does not demonstrate a permanent worsening of the Veteran's back disability as a result of his service-connected right ankle disability. 

	F. Overall Summary and Conclusion

For the reasons discussed above, the preponderance of evidence is against service connection for the Veteran's current back disability. In summary, the weight of the evidence shows that he did not have recurrent or persistent back symptoms at his service discharge or within one year thereafter; and there were not continuous symptoms or degenerative changes to a compensable degree within one year after service. Thus, presumptive service connection for chronic disease is not warranted. Additionally, the Veteran had several post-service injuries, and the most probative evidence is against a nexus to service or to the service-connected right ankle disability. The Board concludes that the evidence against the Veteran's claim is significantly more persuasive than the evidence supporting the claim, although the undersigned does not doubt the sincerity of the Veteran's beliefs as to his back disability. In sum, there is no reasonable doubt to be resolved, and the Veteran's appeal must be denied. See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310. 


ORDER

Service connection for a low back disability is denied.



______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


